*58MEMO. OPINION ON PETITION FOR WRIT OF MANDAMUS
PROCTOR, J.
In my opinion, the writ of mandamus must be denied. The writ is only justified where it clearly appears there has been a failure to perform a duty or exercise a function plainly required by law. I think the record does not disclose any such failure. On the contrary it seems fairly to show that the Commission, upon taking jurisdiction of the controversy presented by the complaint, proceeded in a regular way to hear and determine the case, giving consideration to all those factors legally requisite as a basis for its conclusions that the rates were not unreasonable, prejudicial or otherwise unlawful, and that its actions upon the original complaint and the petition for rehearing were reached without abuse, in the exercise of its judgment and discretion. If the Commission in its consideration of those matters failed to give due weight to the particular factors, and the evidence bearing thereon, as stressed by relators, or otherwise erred in its judgment concerning the facts or the law, the remedy, of course, is not by mandamus.
In conformity with these views an order will be entered denying the writ and dismissing the petition.